 



Exhibit 10.03

     

  Regeneron Pharmaceuticals, Inc.

  ID: [                     ]
Notice of Grant of Award
  777 Old Saw Mill River Road
and Award Agreement
               Tarrytown, New York 10591

     
[NAME]
  Award Number: [                     ]
[ADDRESS]
  Plan:                     04

  ID                           [                     ]

Effective <date> (the “Grant Date”) you have been granted an award of
[          ] shares of Regeneron Pharmaceuticals, Inc. (the Company) common
stock. These shares are restricted until the vest date(s) shown below.

The current total value of the award is [$          ].

The award will vest in increments on the date(s) shown.

      Shares

--------------------------------------------------------------------------------

  Full Vest

--------------------------------------------------------------------------------

[          ]*
  [          ]*
[          ]*
  [          ]*

You and the Company agree that this award is granted under and governed by the
terms and conditions of the Company’s 2000 Long-Term Incentive Plan as amended
and the Award Agreement, both of which are attached and made a part of this
document.

17



--------------------------------------------------------------------------------



 



* Shares vest in two approximately equal 50% installments 9 months and 18 months
from the Grant Date

18



--------------------------------------------------------------------------------



 



REGENERON PHARMACEUTICALS, INC.

RESTRICTED STOCK AGREEMENT
PURSUANT TO THE
2000 LONG-TERM INCENTIVE PLAN

          THIS AGREEMENT, made as of the date on the Notice of Grant of
Restricted Stock, by and between Regeneron Pharmaceuticals, Inc., a New York
corporation (the “Company”), and the employee named on the Notice of Grant of
Restricted Stock (the “Recipient”);

          WHEREAS, the Recipient is an employee of the Company and the Company
desires to afford the Recipient the opportunity to acquire or enlarge the
Recipient’s stock ownership in the Company so that the Recipient may have a
direct proprietary interest in the Company’s success; and

          WHEREAS, the Committee administering the 2000 Long-Term Incentive Plan
(the “Plan”) has granted (as of the effective date of grant specified in the
Notice of Grant of Restricted Stock) to the Recipient the shares of Restricted
Stock as set forth in the Notice of Grant of Restricted Stock.

NOW, THEREFORE, in consideration of the covenants and agreements herein
contained, the parties agree as follows:

          1. Grant of Award. Pursuant to Section 8 of the Plan, the Company
grants to the Recipient, subject to the terms and conditions of the Plan and
subject further to the terms and conditions set forth herein, the number of
shares of Restricted Stock as shown on the Notice of Grant of Restricted Stock.
The Participant’s grant and record of Restricted Stock share ownership shall be
kept on the books of the Company until the restrictions on transfer have lapsed.
At the Recipient’s request, vested shares may be evidenced by stock
certificates.

          2. Vesting. (a) The shares of Restricted Stock granted to the
Recipient shall vest in installments as provided in the Notice of Grant of
Restricted Stock. The vesting schedule in the Notice of Grant of Restricted
Stock indicates each date upon which the restrictions on transfer on the
specified number of shares of Restricted Stock shall lapse, entitling the
Recipient to freely transfer such shares, provided that the Recipient has not
incurred a termination of employment or service with the Company and all
Subsidiaries (collectively, the Company and its Subsidiaries shall be referred
to herein as the “Employer”). There shall be no proportionate or partial vesting
in the periods between the Full Vest Dates specified in the Notice of Grant of
Restricted Stock and all vesting shall occur only on the Full Vest Dates. Except
as set forth in the Plan or in any employment agreement, consulting agreement,
change in control agreement or similar agreement in effect between the Employer
and the Recipient on the date specified in the Notice of Grant of Restricted
Stock, no vesting shall occur after the termination of a Recipient’s employment
or service with the Employer for any reason.

(b) Notwithstanding anything herein (except the following sentence) or in the
Notice of Grant of Restricted Stock to the contrary, the Restricted Stock
granted to Recipient shall be fully vested if the Recipient’s employment with
the Employer is terminated on or within two years after the occurrence of a
Change in Control by the Company (other than for Cause) or by the Recipient for
Good Reason. Except as otherwise provided in any employment agreement,
consulting agreement, change in control agreement or similar agreement in effect
between the Employer and the Recipient on the date of grant specified in the
Notice of Grant of Restricted Stock, if the application of the provision in the
foregoing sentence, similar provisions in other stock option or restricted stock
grants, and other payments and benefits payable to the Grantee upon termination
of employment (collectively, the “Company Payments”) would result in the
Recipient being subject to excise tax payable under Internal Revenue Code
Section 4999 (the “Excise Tax”) , the amount of

19



--------------------------------------------------------------------------------



 



any Company Payments shall be automatically reduced to an amount one dollar less
than an amount that would subject the Recipient to the Excise Tax; provided,
however, that the reduction shall occur only if the reduced Company Payments
received by the Recipient (after taking into account further reductions for
applicable federal, state and local income, social security and other taxes)
would be greater than the unreduced Company Payments to be received by the
Recipient minus (i) the Excise Tax payable with respect to such Company Payments
and (ii) all applicable federal, state and local income, social security and
other taxes on such Company Payments. If the Company Payments are to be reduced
in accordance with the foregoing, the Company Payments shall be reduced as
mutually agreed between the Employer and the Recipient or, in the event the
parties cannot agree, in the following order (1) acceleration of vesting of any
option where the exercise price exceeds the fair market value of the underlying
shares at the time the acceleration would otherwise occur, (2) any lump sum
severance based on a multiple of base salary or bonus, (3) any other cash
amounts payable to the Recipient, (4) any benefits valued as parachute payments,
and (5) acceleration of vesting of any equity not covered by (1) above.

(c) For purposes of this Agreement, “Cause” shall mean (i) in the case where
there is no employment agreement, consulting agreement, change in control
agreement or similar agreement in effect between the Employer and the Recipient
on the date of grant specified in the Notice of Grant of Restricted Stock (or
where there is such an agreement but it does not define “cause” (or words of
like import)) (A) the willful and continued failure by the Recipient
substantially to perform his or her duties and obligations to the Employer,
including without limitation, repeated refusal to follow the reasonable
directions of the Employer, knowing violation of law in the course of
performance of the duties of the Recipient’s employment with the Employer,
repeated absences from work without a reasonable excuse, and intoxication with
alcohol or illegal drugs while on the Employer’s premises during regular
business hours (other than any such failure resulting from his or her incapacity
due to physical or mental illness); (B) fraud or material dishonesty against the
Employer; or (C) a conviction or plea of guilty or nolo contendere to a felony
or a crime involving material dishonesty or (ii) in the case where there is an
employment agreement, consulting agreement, change in control agreement or
similar agreement in effect between the Employer and the Recipient on the date
of grant specified on the Notice of Grant of Restricted Stock that defines
“cause” (or words of like import), as defined under such agreement. For purposes
of this Section 3(c), no act, or failure to act, on a Recipient’s part shall be
considered “willful” unless done, or omitted to be done, by the Recipient in bad
faith and without reasonable belief that his or her action or omission was in
the best interest of the Employer. Any determination of Cause made prior to a
Change in Control shall be made by the Committee in its sole discretion.

(d) For purposes of this Agreement, “Good Reason” shall mean (i) in the case
where there is no employment agreement, consulting agreement, change in control
agreement or similar agreement in effect between the Employer and the Recipient
on the date of grant specified in the Notice of Grant of Restricted Stock (or
where there is such an agreement but it does not define “good reason” (or words
of like import)) a termination of employment by the Recipient within one hundred
twenty (120) days after the occurrence of one of the following events after the
occurrence of a Change in Control unless such events are fully corrected in all
material respects by the Employer within thirty (30) days following written
notification by the Recipient to the Employer that Recipient intends to
terminate his employment hereunder for one of the reasons set forth below: (A)
(1) any material diminution in the Recipient’s duties and responsibilities from
that which exists immediately prior to a Change in Control (except in each case
in connection with the termination of the Recipient’s employment for Cause or as
a result of the Recipient’s death, or temporarily as a result of the Recipient’s
illness or other absence), or (2) the assignment to the Recipient of duties and
responsibilities materially inconsistent with the position held by the
Recipient; (B) any material breach by the Employer of any material provision of
any written agreement with the Recipient or failure to timely pay any
compensation obligation to the Recipient; (C) a reduction in the Recipient’s
annual base salary or target bonus opportunity (if any) from that which exists
immediately prior to a Change in Control; or (D) if the Recipient is based at
the Employer’s principal executive office, any relocation therefrom or, in any
event, a relocation of the Recipient’s primary office of more than fifty
(50) miles from the location immediately prior to a Change in Control; or
(ii) in the case where there is an employment agreement, consulting agreement,
change in control agreement or similar agreement in effect between the Employer
and the Recipient on the date on the Notice of Grant of Restricted Stock that
defines “good reason” (or words of like import), as defined under such
agreement.

20



--------------------------------------------------------------------------------



 



          3. Termination of Service. Subject to the terms of the Plan and
Section 2(b), if the Recipient’s employment or service with the Company is
terminated for any reason (other than as set forth in Section 2(b)), the
Recipient shall forfeit any or all of the shares of Restricted Stock that have
not vested in accordance with Section 2 hereof (the “Unvested Shares”).

          4. Restrictions on Transfer. Unvested Shares may not be transferred or
otherwise disposed of by the Recipient including by way of sale, assignment,
transfer, pledge, hypothecation or otherwise, except as permitted by the
Committee in its sole discretion.

          5. Securities Laws Requirements. The Company shall not be obligated to
transfer any Unvested Shares or other shares of Company Stock to the Recipient,
if such transfer, in the opinion of counsel for the Company, would violate the
Securities Act (or any other federal or state statutes having similar
requirements as may be in effect at that time).

          6. Invalid Transfers. No purported sale, assignment, mortgage,
hypothecation, transfer, pledge, encumbrance, gift, transfer in trust (voting or
other) or other disposition of, or creation of a security interest in or lien
on, any of the shares of Restricted Stock by any holder thereof in violation of
the provisions of this Restricted Stock Agreement or the Certificate of
Incorporation or the by-laws of the Company, shall be valid, and the Company
will not transfer any of said shares of Restricted Stock on its books nor will
any of said shares of Restricted Stock be entitled to vote, nor will any
dividends be paid thereon, unless and until there has been full compliance with
said provisions to the satisfaction of the Company. The foregoing restrictions
are in addition to and not in lieu of any other remedies, legal or equitable,
available to enforce said provisions.

          7. Taxes. The Recipient shall pay to the Company promptly upon
request, and in any event at the time the Recipient recognizes taxable income in
respect to the shares of Restricted Stock (or, if the Recipient makes an
election under Section 83(b) of the Code in connection with such grant), an
amount equal to the federal, state and/or local taxes the Company determines it
is required to withhold under applicable tax laws with respect to the shares of
Restricted Stock. The Recipient may satisfy the foregoing requirement by making
a payment to the Company in cash or, with the consent of the Company, by
authorizing the Company to withhold cash otherwise due to the Recipient. The
Recipient shall promptly notify the Company of any election made pursuant to
Section 83(b) of the Code. The Recipient understands that s/he (and not the
Company) shall be responsible for any tax liability that may arise as a result
of the transactions contemplated by this Restricted Stock Agreement.



    THE RECIPIENT ACKNOWLEDGES THAT IT IS THE RECIPIENT’S SOLE RESPONSIBILITY
AND NOT THE COMPANY’S TO FILE TIMELY THE ELECTION UNDER SECTION 83(b) OF THE
CODE, IN THE EVENT THAT THE RECIPIENT DESIRES TO MAKE THE ELECTION.

          8. Rights as a Stockholder. Pursuant to Section 8(e) of the Plan, the
Company shall hold in escrow all dividends, if any, that are paid with respect
to the Unvested Shares until all restrictions on such shares have lapsed.
Pursuant to Section 8(f) of the Plan, the Recipient agrees (i) that the right to
vote any Unvested Shares will be held by the Company and (ii) to execute an
irrevocable proxy in favor of the Company in such form supplied by the Company.

          9. Compliance with Law and Regulations. The award and any obligation
of the Company hereunder shall be subject to all applicable federal, state and
local laws, rules and regulations and to such approvals by any government or
regulatory agency as may be required. The Company may require, as a condition of
the issuance and delivery of certificates evidencing Restricted Stock pursuant
to the terms hereof, that the certificates bear such legends as set forth in the
Plan, in addition to any other legends required under federal and state
securities laws or as otherwise determined by the Committee. Except to the
extent preempted by any federal law, this Restricted Stock Agreement shall be
construed and administered in accordance with the laws of the State of New York
without reference to its principles of conflicts of law.

21



--------------------------------------------------------------------------------



 



          10. Recipient Bound by Plan. The Recipient acknowledges receipt of a
copy of the Plan and this Restricted Stock Agreement and agrees to be bound by
all the terms and provisions thereof. The Plan is incorporated by reference, and
any capitalized terms used but not defined herein shall have the same meanings
as in the Plan. To the extent that this Restricted Stock Agreement is silent
with respect to, or in any way inconsistent with, the terms of the Plan, the
provisions of the Plan shall govern and this Restricted Stock Agreement shall be
deemed to be modified accordingly.

          11. Notices. Any notice or communication given hereunder shall be in
writing and shall be deemed given when delivered in person, or by United States
mail, at the following addresses: (i) if to the Company, to: Regeneron
Pharmaceuticals, Inc., 777 Old Saw Mill River Road, Tarrytown, NY 10591,
Attention: Secretary, and (ii) if to the Recipient, to: the Recipient at
Regeneron Pharmaceuticals, Inc., 777 Old Saw Mill River Road, Tarrytown, NY
10591, or, if the Recipient has terminated service with the Company, to the last
address for the Recipient indicated in the records of the Company, or such other
address as the relevant party shall specify at any time hereafter in accordance
with this Section 11.

22